Citation Nr: 9913026	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-32 514A	)	DATE
	)
	)


THE ISSUE

Whether a December 1995 decision of the Board of Veterans' 
Appeals granting the veteran's application to reopen a claim 
of service connection for a psychiatric disability should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey





FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in October 1996 seeking the Board's review of 
a December 1995 Board decision granting the veteran's 
application to reopen a previously denied claim of service 
connection for a psychiatric disability to determine whether 
that decision involved clear and unmistakable error (CUE).

2.  The Board received notice on April 22, 1999, that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a December 1995 granting the veteran's 
application to reopen a claim of service connection for a 
psychiatric disability to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by Rule 1404(f).




ORDER

The motion is dismissed without prejudice to refiling.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  38 U.S.C.A. § 7252 (West 
1991); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.



